NO.
12-06-00371-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JAMES DEMARCUS O’NEAL,      §                      APPEAL FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            James
Demarcus O’Neal appeals his conviction for aggravated robbery.  His appellate counsel has filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).1 
We affirm.
 
Background
            A
Smith County grand jury indicted Appellant for the felony offense of aggravated
robbery.  Appellant pleaded guilty in
exchange for an agreement that the State recommend a sentence of twenty years
of imprisonment.  Thereafter, Appellant
sought a new court appointed attorney and requested that the trial court allow
him to withdraw his previously entered plea of guilty.  The trial court held a hearing and denied
Appellant’s request to withdraw his plea. 
At a subsequent hearing, the trial court accepted the plea agreement and
assessed punishment at twenty years of imprisonment.  This appeal followed.




Analysis
Pursuant to Anders v. California
            Appellant’s
counsel has filed a brief in compliance with Anders and Gainous.  Counsel states that he has diligently
reviewed the appellate record and that he is well acquainted with the facts of
the case.  In compliance with Anders
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel’s
brief presents a chronological summary of the procedural history of the case
and further states that counsel is unable to present any arguable issues for
appeal.
            We
have considered the brief submitted by Appellant’s counsel and have conducted
our own independent review of the record. 
See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see
also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L.
Ed. 2d 300 (1988).  We have found no
reversible error.  See Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
After considering the record and the brief and having found no
reversible error, we affirm the judgment of the trial court and grant
Appellant’s counsel’s motion for leave to withdraw.
 
 
 
Opinion
delivered July 31, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1 Appellant was given time to file his own brief
in this cause. The time for filing such a brief has expired, and we have not
received a pro se brief.  The State
waived the filing of a brief.